MANIFOLD PARTNERS LLC COMPLIANCE MANUAL Last updated: December 2016 TABLE OF CONTENTS I. INTRODUCTION 1 II. DEFINITIONS 1 III. GENERAL EMPLOYEE RESPONSIBILITIES 3 A. Compliance Manual 4 B. Code of Ethics and Personal Trading 4 C. Compliance Manual and Code of Ethics Acknowledgment 4 D. Prevention of Insider Trading 4 E. Completion of Disciplinary Questionnaire 5 F. Political Contributions 5 G. Confidentiality 6 H. Notification Policy 7 I. Conflicts of Interest 8 J. Notification and/or Approval of Outside Business Activities 8 K. Benefits/Gifts/Business Entertainment Policy 9 L. Foreign Corrupt Practices Act Policy 9 M. Complaints from Advisory Clients or Investors 10 N. Personal E-mail and Electronic Communications 10 O. Data Security Policy 11 P. Business Continuity Plan 11 Q. Social Media 11 R. Whistleblower/Grievance Policy 12 S. Consequences of Non-Compliance 12 IV. ADVERTISING AND MARKETING ACTIVITIES 13 A. Definition of Advertising 13 B. Anti-Fraud Restrictions on Advertising 13 C. Testimonials 14 D. Performance Data in Advertising 14 E. Maintenance of Records to Support Performance 15 F. Solicitors and Referral Fees 15 G. Private Placements  Pre -existing, Substantive Relationships 16 H. Blogs, Message Boards and Chat Rooms 16 V. REGISTRATION & FORM ADV 17 (ii) I. Registration with the SEC 17 J. State Notification Filings 17 K. Disclosure of Financial and Disciplinary Information 18 L. Triggers for Amendment of Form ADV 18 VI. RENDERING OF ADVISORY SERVICES 20 A. Investment Suitability 20 B. Duty to Supervise 21 C. Proxy Voting 21 D. Class Actions and Other Shareholder Actions 21 E. Operating Manual 21 VII. PROHIBITED ACTIVITIES 22 A. Front Running 22 B. Non-Registered Investment Adviser Representatives 22 C. Borrowing or Loaning Money to a Client 22 D. Personal Gain on Client Accounts 22 E. Confidentiality 22 F. Charitable Contributions 23 VIII. BOOKS AND RECORDS 23 A. Advisers Act Requirements 23 B. Definitions 26 C. Retention of Records Requirements 26 D. Electronic Storage/Microfilm 26 E. Terminated Clients 27 F. Financial Records 27 G. General Corporate Records 27 H. E-Mail 27 IX. CUSTODY OF CLIENT FUNDS OR SECURITIES 27 A. Generally 27 B. Application to Private Fund Advisers 28 C. Custody Procedures with Respect to the Funds 28 D. Payments of Manifolds Management/Performance Fees 29 E. Employee Receipt of Assets 29 X. Supervision 29 A. Statutory Duty 29 (iv) B. Manifolds Supervision Policies 30 XI. ROLE OF THE CHIEF COMPLIANCE OFFICER 30 A. Introduction 30 B. Designation and Qualifications of the Chief Compliance Officer 30 C. Responsibilities of the Chief Compliance Officer 32 D. Annual Compliance Reviews 32 E. Review of Service Providers 32 XII. REGULATORY AUDITS AND PRESS INQUIRIES 33 A. Regulatory Audits 33 B. Media/Press Inquiries 33 XIII. REGULATORY REPORTING 33 A. Overview of Reporting Obligations Under Sections 13 and 16 of the Exchange Act 33 B. Schedules 13D and 13G 34 C. Form 13F 35 D. Form 13H 35 E. Section 16 Reporting 36 F. Form PF 36 G. Form SLT 37 H. Summary of Hart-Scott-Rodino 37 I. Form D 38 J. Foreign Laws and Regulations 38 (iv) LIST OF APPENDICES APPENDIX A COMPLIANCE MANUAL AND CODE OF ETHICS ACKNOWLEDGEMENT A-1 APPENDIX B POLICY STATEMENT ON INSIDER TRADING B-1 APPENDIX C MARKET RUMORS POLICIES AND PROCEDURES C-1 APPENDIX D DISCIPLINARY QUESTIONNAIRE D-1 APPENDIX E POLITICAL CONTRIBUTION  PRE-CLEARANCE FORM E-1 APPENDIX F ANNUAL POLITICAL CONTRIBUTION DISCLOSURE FORM F-1 APPENDIX G NEW HIRE POLITICAL CONTRIBUTION DISCLOSURE FORM G-1 APPENDIX H PRIVACY POLICIES AND PROCEDURES H-1 APPENDIX I SAMPLE PRIVACY NOTICE FOR CLIENTS/ CUSTOMERS/ SERVICE PROVIDERS I-1 APPENDIX J CONFLICTS OF INTEREST QUESTIONNAIRE J-1 APPENDIX K OUTSIDE BUSINESS ACTIVITY/INSIDER DISCLOSURE STATEMENT K-1 APPENDIX L REQUEST FOR APPROVAL OF OUTSIDE ACTIVITIES L-1 APPENDIX M NOTIFICATION AND APPROVAL OF BENEFITS/GIFTS OR BUSINESS ENTERTAINMENT M-1 APPENDIX N COMPLAINT FORM N-1 APPENDIX O PROHIBITED USES OF ELECTRONIC COMMUNICATIONS, EQUIPMENT, SERVICES AND FACILITIES POLICYO -1 APPENDIX P E-MAIL REVIEW POLICY P-1 APPENDIX Q DESCRIPTION OF PROXY VOTING POLICIES, GUIDELINES AND PROCEDURES Q-1 APPENDIX R MEDIA POLICY R-1 APPENDIX S RECORDS RETENTION POLICY S-1 APPENDIX T CODE OF ETHICS AND CONDUCT FOR EMPLOYEES T-1 (v) I. INTRODUCTION This Compliance Manual and its Appendices set forth the compliance policies relating to the investme nt advisory practices of Manifold Partners LLC (Manifold). It is designed to be a permanent record that will be periodically reviewed and updated. Manifold serves as an investment adviser to private pooled investment vehicles that it or a related person sponsors (each, a Fund, or collectively, the Funds) as well as to separately managed accounts (each an Account, or collectively, the Accounts; Funds and Accounts are Manifolds Advisory Clients). Manifold is registered as an investment adviser w ith the United States Securities and Exchange Commission (SEC). Manifold endeavors at all times to operate in conformity with applicable federal and/or state laws and regulations and to conduct its business in the highest ethical and professional manner. Manifold principals believe that its Advisory Clients are best served when all of its personnel are informed as to the legal, technical and mechanical aspects of its business and have a good working knowledge of practices and policies suited to achieve client objectives and comply with the law. Manifold is a fiduciary to its Advisory Clients. The Investment Advisers Act of 1940 (the Advisers Act) was enacted, at least in part, to strengthen the fiduciary nature of the relationships between advisers and their clients. The United States Supreme Court has stated that Section 206 of the Advisers Act establishes federal fiduciary standards to govern the conduct of investment advisers. Section 206 states that it is unlawful for any investment adviser, using the mails or any means or instrumentality of interstate commerce: ¡ to engage in any transaction, practice, or course of business which defrauds or deceives an Advisory Client or prospective client; ¡ knowingly to sell any security to or purchase any security from an Advisory Client when acting as principal for his or her own account, or knowingly to effect a purchase or sale of a security for an Advisory Clients account when also acting as broker for the person on the other side of the transaction, without disclosing to the client in writing before the completion of the transaction the capacity in which the adviser is acting and obtaining the clients consent to the transaction; and ¡ to engage in fraudulent, deceptive or manipulative practices. The SEC has stated that investment advisers owe their clients several specific duties as fiduciaries. According to the SEC, the fiduciary duties include the provision of advice that is suitable for the client, full disclosure of all material facts and potential conflicts of interest, utmost and exclusive loyalty and good faith, best execution of client transactions and the exercise of reasonable care to avoid misleading clients. As a registered investment adviser, Manifold will have a fiduciary duty to each and every Ad visory Client. Furthermore, Manifold has fiduciary obligations to Fund investors (Investors) under both the federal securities laws and state law. The policy of Manifold is to protect the interests of each of its Advisory Clients and to place their inter ests first and foremost in each and every situation. Manifolds fiduciary duty also includes providing full and fair disclosure of all relevant facts and any potential or actual conflicts of interest, a duty of loyalty and good faith and seeking best execution of all client transactions, among other things. II. GENERAL DEFINITIONS In this Compliance Manual, unless the context otherwise requires, the following words shall have the following meaning: 1 Account Any separate client accounts or other advisory clients as may be managed by Manifold from time to time (other than a Fund, as defined below), each one an Advisory Client. Advisers Act U.S. Investment Advisers Act of 1940, as amended. Advisory Clients The Funds (as such term is defined below) and any separate client accounts or other advisory clients as may be managed by Manifold from time to time, each one an Advisory Client. Beneficial Ownership Includes ownership by any person who, directly or indirectly, through any contract, agreement, understanding, relationship or otherwise, (i) has or shares a direct or indirect financial interest in other than the receipt of an advisory fee, or (ii) possesses voting or investment power over securities or other investments. Chief Compliance Officer or Marcella McColl, her successor, or a Designated Person (as such Chief Compliance Officer term is defined below), as applicable. For purposes of this Compliance Manual, all references to the Chief Compliance Officer include Designated Person(s) as defined below. Covered Associate For purposes of Political Contributions, includes (i) any general partner, managing member or executive officer, or other individual with a similar status or function; (ii) any Employee who solicits a government entity for Manifold and any person who supervises, directly or indirectly, such Employee; and (iii) any political action committee controlled by Manifold or by any of its covered associates. All employees of Manifold are deemed to be Covered Associates. Designated Person(s) With respect to any given task or obligation identified in this Compliance Manual, Manifolds Compliance Associate, internal staff member or external compliance support consultant(s), as may be designated by the Chief Compliance Officer from time to time. Employee Each employee, partner, officer, director, outside consultant or supervised person of Manifold (as modified or amended from time to time). ERISA The Employee Retirement Income Security Act of 1974, as amended. Exchange Act U.S. Securities Exchange Act of 1934, as amended. Federal Securities Laws The Advisers Act, the Investment Company Act (defined below), the U.S. Securities Act of 1933, as amended; the Exchange Act; the Sarbanes-Oxley Act of 2002, as amended; the Gramm-Leach Bliley Act, as amended; the Dodd Frank Wall Street Reform and Consumer Protection Act, the Internal Revenue Code enacted by Congress in Title 26 of the United States Code, any rules adopted by the SEC under the foregoing statutes; the Bank Secrecy Act and any other rules adopted thereunder by the SEC or the Department of Treasury. 2 Funds Any investment funds for which Manifold acts as investment manager, investment adviser or in any other similar advisory capacity, each one a Fund, and collectively, the Funds. For clarification purposes, it is noted that except where the context otherwise indicates or implies, the use herein of the term Advisory Client shall refer collectively to the Funds and to any other separate client accounts or other advisory clients as may be managed by Manifold from time to time. For the sake of further clarification, if the terms Fund and Advisory Client are both used individually within the same sentence or section herein, the term Fund shall refer to pooled investment vehicles that are collectively owned by Investors (as such term is defined below), and the term Advisory Client shall refer to individual client accounts. Investment Company Act U.S. Investment Company Act of 1940, as amended. Investor Investors in, or beneficial owners of, the Funds. Non-Public Personal Non-public personal information concerning Advisory Clients or Information Investors such as name, address, social security number, tax identification number, net worth, total assets, income and other financial information necessary to determine required accreditation standards. Operating Manual The Operating Manual of Manifold, as updated and amended from time to time. Patriot Act Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001. SEC The U.S. Securities & Exchange Commission Solicitor Any person, who is not an Employee who, directly or indirectly, solicits any Advisory Client or Investor for, or refers any Advisory Client to, Manifold, and is compensated for such referrals, and the term Advisory Client includes a prospective Advisory Client. A person could be a solicitor within this definition if such person supplies the names of Advisory Clients or Investors to Manifold, even if such person does not specifically recommend to the Advisory Client or Investor that the Advisory Client or Investor retains Manifold. Staff The Staff of the SEC Other defined terms specific to certain policies are also defined below, where used. III. GENERAL EMPLOYEE RESPONSIBILITIES All Employees of Manifold are required to carefully read this Compliance Manual. The Chief Compliance Officer will provide (or arrange for a qualified third party to provide) initial and periodic training relating to Manifolds compliance program and each Employees respective obligations under Manifolds 3 Compliance Manual and Code of Ethics. Employees should, in particular, note the following responsibilities under the Compliance Manual (although employees should note that they have other responsibilities under this Manual). A. Compliance Manual This Manual contains the policies and procedures adopted by Manifold to help ensure that each Manifold employee, partner, officer, director, outside co nsultant and supervised person (collectively, Employees) comply with the requirements of the Advisers Act and the rules thereunder, as well as certain other applicable securities laws. This Manual is only meant to be a guide that summarizes many of the laws, rules, regulations and policies applicable to Manifold. It does not attempt to cover all possible situations that may arise. We believe that Manifold and its Advisory Clients can best be served when all of our Employees are informed as to the legal and compliance requirements applicable to our business and understand the practices we have adopted to satisfy those requirements. Accordingly, this Manual is intended to achieve the following two objectives: 1. Provide Employees with an awareness of the requirements of the laws, rules and regulations governing Manifolds activities; and 2. Provide procedural means designed to ensure that Manifolds operations meet those requirements. B. Code of Ethics and Personal Trading Manifold has adopted a Code of Ethics an d Conduct (the Code of Ethics) that establishes the standard of business conduct that we all must follow. Our Code of Ethics also addresses personal trading by our Employees. In connection with personal trading, the Code of Ethics: (a) requires Employees to submit to Manifold holdings and transaction reports with respect to personal securities transactions; and (b) imposes restrictions on personal securities trading. All such reports must be submitted to the Chief Compliance Officer (or his Designated Person. Please see Appendix T for the Code of Ethics and related forms. C. Compliance Manual and Code of Ethics Acknowledgment All Employees will be required to acknowledge, in writing, as soon as possible following, as applicable, the effective date of Manifo lds status as a registered investment adviser or the Employees initial hire date and generally on an annual basis thereafter, that they have read and understand the Manual and Code of Ethics by submitting an executed form of acknowledgement to the Chief Compliance Officer. A sample acknowledgment form is contained in Appendix A to this Manual. D. Prevention of Insider Trading Federal and state securities laws prohibit both Manifold and our Employees from trading securities for ourselves or for others (incl uding the Advisory Clients) based on inside information. These laws also prohibit the dissemination of such material, non-public inside information to others who use that knowledge to trade securities (so- called tipping). These prohibitions apply to al l Employees and extend to activities within and outside of your duties at Manifold. If you are uncertain whether you have learned information that may be considered material, non-public information, contact the Chief Compliance Officer. Consistent with our duty to prevent insider trading and to fulfill our obligation to establish, maintain and enforce policies and procedures to prevent insider trading, Manifold has adopted a Policy Statement and procedures designed to prevent insider trading. It is important that you understand and comply with these procedures. When you become an Employee and annually thereafter, you will be required to acknowledge that you have received, understand and have complied with these procedures. See Appendix B for Manifolds Poli cy 4 Statement and procedures designed to prevent insider trading. This policy also includes Manifolds procedures for monitoring the use of expert networks and third party research consultants and/or agents. Manifold has also adopted a policy on market rumors, which is attached as Appendix C to this Compliance Manual. E. Completion of Disciplinary Questionnaire To ensure that Manifold is able to monitor its Employees in a manner that will allow it to fulfill its fiduciary responsibilities to its Advisory Clients and be in a position to properly complete regulatory filings, all Employees are required to complete a disciplinary questionnaire following their initial hire date and generally on an annual basis thereafter. The disciplinary questionnaire should be submitted to the Chief Compliance Officer using the form contained in Appendix D to this Manual. Employees are required to complete Appendix D and must promptly notify the Chief Compliance Officer in the event any of their responses to the disciplinary questionnaire changes during the course of the year. F. Political Contributions 1 . General Manifolds resources, financial or otherwise, may not be used to support political parties, candidates or causes, unless approved in advance by the Chief Compliance Officer. Subject to the requirements designed to prevent pay to play practices in as further discussed below and in the Code of Ethics, Manifold encourages each Employee to support his or her own political parties, candidates and causes. However, each Employee must do so on his or her own time and not use any Manifolds resources such as, but not limited to, reproduction, facsimile machines, postage meters, telephones or computers other than on a de minimis basis. In addition, it is Manifolds policy not to mak e political contributions on behalf of the firm. In addition to the below summary, please refer to Section VI.F. of the Code of Ethics (attached as Appendix T) for Manifolds complete policy on political contributions and activities. 2. Preventing Pay to Play Practices Advisers Act Rule 206(4)- 5 is designed to curtail the influence of pay to play practices by investment advisers with respect to government entities, including all state and local governments, their agencies and instrumentalities, and all public pension plans and other collective government funds. This policy applies to political contributions to incumbents, candidates or successful candidates for elective office of a government entity if the office: (i) is directly or indirectly responsible for the hiring of Manifold, or (ii) has the authority to appoint any person responsible for the hiring of Manifold. In addition, Advisers Act Rule 206(4)-5 defines contributions to include a gift, subscription, loan, advance, deposit of money or anything of value made for the purpose of influencing an election for a federal, state or local office, including any payments for debts incurred in such an election. Based on the above, Employees of Manifold must pre-clear any political contributions through the Chief Compliance Officer. A sample pre-clearance form is attached to this Compliance Manual as Appendix E. By way of background, Manifold has instituted this pre-clearance process so as to avoid any instances whereby political contributions by Manifold (including Employees) could be considered an attempt to influence the award of an investment advisory contract by a government entity. If Manifold is ever deemed to have made a political contribution to an elected official who is in a position to influence the selection of Manifold as an investment adviser, then Manifold will be prohibited from receiving compensation from a government entity for a period of two (2) years following the date of such political contribution. This includes both direct fee compensation (from a separately managed client) and compensation stemming from a government entitys investment in an Advisory Client. 5 In addition, Employees must provide notification of all contributions (of any amount) to state or local political parties or political action committees to the Chief Compliance Officer. A sample notification form is attached to this Compliance Manual as Appendix F. It is specifically noted that Employees are expressly prohibited from engaging in the following political contribution activities: 1. Asking another person or political action committee to: (a) Make a contribution to an elected official (or candidate for the officials position) who can influence the selection of Manifold as an investment adviser; or (b) Make a payment to a political party of the state or locality where Manifold is seeking to provide investment advisory services to such state or local government. 2. Directing or funding political contributions through third parties, such as spouses, lawyers or companies affiliated with Manifold, if such political contributions would violate this policy if done directly by the Employee. The Advisers Act contains rules specifically designed to curtail pay to play practices. Employees should carefully review the relationship between Manifold and political parties, candidates, and causes to identify any potential conflicts of interest prior to making political contributions. Finally, in accordance with the look back provision of Advisers Act Rule 206(4) -5, upon hire, Employees will be required to disclose all political contributions made during the two (2) years prior to joining the firm and on an annual basis thereafter. A sample disclosure form is attached to this Compliance Manual as Appendix G. G. Confidentiality Manifold generates, maintains and possesses information that we view as proprietary, and it must be kept confidential by our Employees. This information includes, but is not limited to: Investor lists and information about our Investors generally; investment positions that have not otherwise been publicly disclosed; research analyses that have not otherwise been publicly disclosed and trading strategies; Advisory Client performance; internal communications; legal advice; and computer access codes. Employees may not use proprietary information for their own benefit or for the benefit of any party other than Manifold or the Advisory Clients. In addition, Employees may not disclose proprietary information to anyone outside Manifold, except in connection with the business of M anifold and in a manner consistent with their employment duties or Manifolds interests or as required by applicable law, regulation or legal process. When disclosing such information, Employees are expected to use their discretion and business judgment. Failure to maintain the confidentiality of this information may have serious detrimental consequences for Manifold, the Advisory Clients, and the Employee who breached the confidence. In order to safeguard Manifolds proprietary information (as well as Inv estor information), Manifold has adopted the privacy policies and procedures (see Appendix H of this Compliance Manual). In addition, Employees are expected to abide by the following: 1. Refrain from removing any proprietary information from Manifolds premi ses or the Employees home office, unless necessary, reasonable or prudent for business purposes (but if removed, the information must be kept in the possession of the Employee or in a secure place at all times and returned to Manifolds premises or otherw ise destroyed); 6 2. Exercise caution in displaying documents or discussing information in public places such as in elevators, restaurants, or airplanes, or in the presence of outside vendors or others not employed by Manifold; 3. Exercise caution when using e-mail, cellular telephones, facsimile machines or messenger services; 4. Take care not to leave documents containing proprietary information in public areas within Manifolds or outside of Manifolds premises such as in conference rooms, public wastebaskets or anywhere else where the information could be seen or retrieved; and 5. Never disclose sensitive computer or voicemail passwords or website access codes to anyone outside Manifold. Manifolds restrictions on the use of proprietary information continue in ef fect after termination of an Employees employment with Manifold, unless specific written permission is obtained from Manifold. Any questions regarding Manifolds policies and procedures on the use of proprietary information should be brought to the Chief Compliance Officer. H. Notification Policy California law requires an entity conducting business in the state to notify any California resident of a known breach of their personal information or if the entity reasonable believes personal information has been acquired by an unauthorized person. The disclosure shall be made in the most expedient time possible and without unreasonable delay unless immediate action will impede a criminal investigation. Section 1798.82 of the California Civil Code defines "personal information" as an individual's first name or first initial and last name in combination with any one or more of the following data elements, when either the name or the data elements are not encrypted: 1. Social security number; 2. Driver's license number or California Identification Card number; 3. Account number, credit or debit card number, in combination with any required security code, access code, or password that would permit access to an individual's financial account; 4. Medical information whereby any individually identifiable information, in electronic or physical for, regarding the individuals medical history or medical treatment or diagnosis by a health care professional; and/or 5. Health insurance information whereby an individuals health insuranc e policy number or subscriber identification number, any unique identifier use by the health insurer to identify the individual, or any information in an individuals application and claims history, including any appeals records. Note that personal information does not include publicly available information that is lawfully made available to the general public from federal, state, or local government records. "Breach is defined to mean unauthorized acquisition of computerized data that compromises the security, confidentiality, or integrity of personal information maintained by the entity. Good faith acquisition of 7 personal information by an employee or agent of the entity for the purposes their own purposes is not a breach of the security of the system, provided that the personal information is not used or subject to further unauthorized disclosure. Notification may be provided by one of the following methods: 1. Written notice; 2. Electronic notice, if the notice provided is consistent with the provisions regarding electronic records and signatures set forth in Section 7001 of Title 15 of the United States Code; or 3. Substitute notice, if the entity demonstrates that the cost of providing notice would exceed $250,000, or that the affected class of subject persons to be notified exceeds 500,000, or the entity does not have sufficient contact information. Substitute notice shall consist of all of the following: (a) E-mail notice when the agency has an e-mail address for the subject persons. (b) Conspicuous posting of the notice on the agency's Web site page, if the entity maintains one; and (c) Notification to major statewide media. An entity that maintains its own notification procedures as part of an information security policy for the treatment of personal information, and is otherwise consistent with the timing requirements of this part, shall be deemed to be in compliance with the notification requirements if it notifies subject persons in accordance with its policies in the event of a breach of security of the system. I. Conflicts of Interest At any time and from time to time, Manifold may be subject to a number of actual and potential conflicts of interests. Certain inherent conflicts of interests may arise if and when Manifold provides investment management services to several different private investment funds. Manifold strives to monitor, minimize and address all actual and potential conflicts of interests. Accordingly, Manifold has established various policies and procedures that are intended to assist Manifold in: (i) identifying potential conflicts of interests that may arise in our business and discussing ways to address and mitigate them; (ii) considering new or potential conflicts as they arise, that have not previously been addressed or that are otherwise not addressed in our standard policies; and (iii) reviewing the adequacy of disclosure to Advisory Clients and Investors regarding potential conflicts of interests and the effectiveness of existing policies designed to address potential conflicts. All Employees are required to complete a Conflicts of Interest questionnaire and provide it to the Chief Compliance Officer. A sample Conflicts of Interest questionnaire is attached to this Compliance Manual as Appendix J. J. Notification and/or Approval of Outside Business Activities In addition to the pre-clearance and reporting requirements that may be applicable to Employees related to personal securities transactions (as set forth in the Code of Ethics), all employees will need to notify the Chief Compliance Officer about any business activities outside of his or her employment at Manifold upon employment and on an annual basis thereafter. A sample form of such disclosure is contained in Appendix K to this Manual. As set forth in Appendix K, employees will need to provide information about: (i) the nature of the outside business activity; (ii) the name of the organization; (iii) any compensation; and (iv) the time demands of the activities. Further, each Employee will need to seek the approval of the Chief Compliance Officer to engage in any business activities outside of his or her employment at Manifold. To seek pre-approval, Employees must 8 complete and submit the applicable pre-approval form to the Chief Compliance Officer. A sample form of request is contained in Appendix L to this Manual. In addition to the below summary, please refer to Section III.E. of the Code of Ethics (attached as Appendix T) for Manifolds complete policy on political contributions and activities, including examples of potential outside activities. More specifically, all Manifold personnel are reminded that they may not generally hold outside positions  including, without limitation, that of being an officer, partner, director or employee of another company or business  without obtaining prior approval from the Chief Compliance Officer and/or the Chief Executive Officer. All Employees will also be required to annually update Manifold of his or her outside business activities and any relationships with insiders of publicly -traded companies. Notwithstanding anything to the contrary in this Section, involvement in any outside business activity is generally unacceptable when it interferes with an Employees ability to perform the duties of his or her job. Employees of Manifold should note that they are responsible for ensuring that any outside activities do not interfere with their responsibilities at Manifold. K. Benefits/Gifts/Business Entertainment Policy As detailed in Section III.F of the Code of Ethics attached as Appendix T, Manifold is of the view that its Employees should not generally accept (in the context of their business activities for Manifold) excessive benefits or gifts. Manifold competes for business on the basis of providing the best professional services; gifts and business entertainment may not be used to obtain business. These activities, to the extent permitted, should therefore be for the purpose of building and fostering legitimate relationships between Manifold and others with whom we do business. Please note that a payoff or payment of any kind (including gifts or business entertainment) to someone for the purpose of improperly obtaining or retaining business may constitute commercial bribery, a violation of law or regulation. Employees may not provide gifts and business entertainment to government officials or accept them without advance approval by the Chief Compliance Officer. To provide notification or seek approval of a gift or benefit, an Employee should complete and submit the appropriate form to the Chief Compliance Officer. A sample notification form is contained in Appendix M to this Manual. Further, it should be noted that investment advisers that entertain union personnel, including personnel associated with pension plans (during the course of marketing or for other reasons) may be required to file reports on DOL Form LM- 10. In connection with Manifolds Benefits/Gifts/Business Entertainment policy, the Chief Compliance Officer, with the assistance of outside legal counsel and/or compliance consultants, shall be responsible for determining whether a Form LM-10 reporting requirement has been triggered, and if so, shall coordinate with outside counsel to properly prepare and timely file the form. Please refer to the Code of Ethics (Appendix T) for specific policies and requirements pertaining to all such gifts and entertainment. L. Foreign Corrupt Practices Act Policy Manifold maintains a policy to ensure that it complies with the Foreign Corrupt Practices Act (FCPA). The FCPA makes it unlawful for any U.S. company to bribe foreign officials in order to obtain, retain or direct business. Under the policy, Manifold, including its officers, directors, employees, agents or stockholders acting on their behalf, may not offer, pay, promise, or authorize any bribe, kickback or similar improper payment to any foreign official (including any officer or employee, no matter how low -ranking or high-ranking, of a foreign government, government agency, government-owned business, political party or official or candidate for foreign political office) in order to assist Manifold in obtaining, retaining or directing business. Please see the Code of Ethics, Appendix T, Section VI.B for more information. 9 M. Complaints from Advisory Clients or Investors For purposes of these procedures, an Advisory Client complaint is defined as any verbal or written communication from a potential, current or former Advisory Client or Investor that expresses material dissatisfaction with, or challenges the handling of an account. Complaints are also defined as those alleging any breach of regulations, contractual arrangement or other serious matter as opposed to minor clerical or operational errors. Allegations of a failure to comply with the Advisory Clients or Investors investment guideline s, or an allegation of misrepresentation, forgery, misappropriation, excessive trading or otherwise relating to the solicitation or execution of any transaction or the disposition of client securities or funds are regarded as complaints. If there is any question about whether a complaint falls under this policy, contact the Chief Compliance Officer immediately. Manifold takes complaints from Advisory Clients and Investors very seriously. In this connection, all Employees are required to document any complaints received from Advisory Clients and/or Investors by completing and submitting the formal complaint form attached as Appendix N to this Manual to the Chief Compliance Officer. The use of this form will also allow Manifold to track and document the resolution to such complaint. If the Chief Compliance Officer determines that a particular communication or inquiry constitutes a complaint, Manifold must promptly respond to such complaint. The Chief Compliance Officer is responsible for responding to the complaint and the Chief Compliance Officer will document the resolution of each client complaint by maintaining the following in a formal complaint file. Any additional communications received from or given to any client with respect to a Complaint must also be placed or documented in Manifolds complaint file. N. Personal E-mail and Electronic Communications The following policy applies to all Employees of Manifold, without exception, and sets forth: (1) the permissible (and impermissible) means of electronic communication when conducting firm-related business. All personnel are expected to strictly adhere to this policy. Manifold reserves the right to update or amend this Policy on Electronic Communications from time to time as it deems necessary, and Employees are expected to follow the policy set forth below and any policies put in place hereafter. It is your responsibility to understand the contents of this policy. Employees will be required to attest to their compliance with this policy on an annual basis, by filling out and signing the certification form attached to this Compliance Manual as Appendix A and submitting it to the Chief Compliance Officer. When engaging in written electronic communications involving matters in any way related to Manifold, inc luding without limitation discussing confidential firm information, Manifolds actual or prospective position in securities or other financial instruments, Manifolds trading strategies, or any matter relating to Employees, Investors, financials, or other firm business (Firm
